PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,408,769
Issue Date: September 19, 2019
Application No. 15/772,934
Filing or 371(c) Date: May 2, 2018
For: APPARATUS FOR OPTICAL INSPECTION OF OBJECTS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed April 18, 2022, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue duplicate Letters Patent.

As authorized, the $420 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s deposit account.  

Telephone inquiries concerning this decision may be directed to Terri Johnson at (571) 272-2991.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to RoChaun Hardwick in the Office of Data Management at (703) 756-1411.

A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.




/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        
cc:	RoChaun Hardwick, Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)